 SOUTHEASTERN GALVANIZING CORPORATION, ETC.123Itwillalso berecommended that Respondent make whole Schwartzand Wells for-any lossof pay they may havesufferedby reason of thediscrimination against themby payment to them ofa sum of moneyequal to that which they would normallyhave earned as wagesfrom the dateof discriminationto thedate Respondent dis-continued its business(less the time Wells wasreemployed)less their net earningsduring suchperiod,in accordancewith the Board policy set forth in F. W.WoolworthCompany,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.The right is expressly reserved to modify the backpayand reinstatement provisionsof these recommendationsifmade necessary by a changeof conditions in the future,and to make suchsupplementstheretoasmayhereafterbecome necessary in orderto defineor clarify theirapplication to a specific set of circumstances not nowapparent 21CONCLUSIONS OF LAW1.Respondent is engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed them in Section7 of the Act,as found above,Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) ofthe Act.4.By discriminatorily discharging Stanley Schwartz and Arthur Wells becauseof their adherence to and support of the Union,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]21BermudaKnitwearCorporation,120 NLRB 332, 333.Southeastern Galvanizing Corporation and Florida WholesaleFence,IncorporatedandUnited Steelworkers of America,AFL-CIO.Case No. 12-CA-1331.February 10, 1961DECISION AND ORDEROn July 19,1960, Trial Examiner Arthur E. Reyman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report, attached hereto.Thereafter the General Counsel andthe Respondent filed exceptions to the Intermediate Report.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with case to a three-member panel[Members Rodgers, Fanning, and Kimball].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed .2The Board has considered the Inter-1 The Respondent filed with the Board a motion to reopen the record. This motion isdenied as the issues raised therein are disposed of by our subsequent findings.2We affirm the Trial Examiner's denial of Respondent's motions to strike and to dismissbecause Reeves Fences, Inc., was not named as a Respondent.Reeves Fences, Inc., Is a130 NLRB No. 15. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the exceptions and motion, and the entire record in thecase, and finds merit in some of the General Counsel's and Respond-Cent's exceptions.Accordingly, the Board adopts only those findings,. conclusions, and recommendations of the Trial Examiner which are notinconsistent with this Decision and Order.'1.We do not agree with the Trial Examiner that the Respondentviolated Section 8(a) (3) and (4) of the Act in discharging employeeWilliam E. Holton because of his union activities and because he gavetestimony under the Act.Florida Wholesale Fence, Incorporated, employed Holton for ap-proximately 31/4 years prior to November 1959.His work during thisperiod appeared to be satisfactory. In November 1959 Holton andothers of Respondent's employees signed authorization cards for theSteelworkers.On or about November 11, 1959, after the Steelworkershad filed a representation petition, Holton was asked by Plant Man-ager Polite if he had signed a card with the Union, to which Holtonreplied that he had.Around this time the Respondent held a meetingof its employees at which officers of the Respondent discussed thepossible effect on the employees if the Union was accepted by the em-ployees. (There is no contention that this was in violation of the Act,and it appears that it was a permissible activity for the Respondent.)On December 7, 1959, the Board conducted a representation hearingat which Holton testified on behalf of the Union, with his testimonymainly going to the question of the Board's jurisdiction over the Re-spondent, since the Respondent contended that the Board hadno juris-diction over them.After the hearing, Respondent President Mellonhad a discussion with Holton at which he expressed his displeasure atthe way Holton testified.He asked Holton, "Why did [you] do thisto us?"On December 14, 1959, the Respondent became cognizant of a short-age in a particular type of wire and immediately took steps to haveproduction of this type of wire increased.During the following weekRespondent Plant Manager Polite made periodic checks which indi-cated that the night shift was not producing very much.Holton andThomas J. Ferlita were the only employees on the night shift. Com-mencing December 28, 1959, the Respondent conducted a daily checkseparate corporation with a different location than the named Respondents.It is in noway connected with the instant matter and the Board's Order in this case does not per-tain to it.3FloridaWholesale Fence, Incorporated,and Southeastern Galvanizing Corporation areseparate corporations engaged in the manufacture of wire fence.They have commonownership and management,with each company performing a specific function in theproduction of wire fence.FloridaWholesale Fence in 1959 purchased from out-of-Statesources approximately 60,000 pounds of zinc per month at an average cost of 13 cents perpoundThis amounts to more than$50,000 of direct inflow per yearAs this meets theBoard's jurisdictional standards, we find that it will effectuate the policies of the Act toassert jurisdiction in this matter.Siemons Mailing Service,122 NLRB 81 SOUTHEASTERN GALVANIZING CORPORATION, ETC.125of production.One of Respondent's foremen made a physical countof each employee's production and anotherforemanmade a count ofthe commonproduction stock.Thisprocedure was followed for 1week and used as a check against the production report submitted byeach employee for pay purposes. This latter report was prepared oncea week and reflected each employee's claim for work produced duringthe week.When Plant Manager Ponte compared these reports withthe record of the physical count he had compiled for the week, only thereports of Ferlita and Holton varied from Ponte's record. Ferlita'sclaim was for only slightly more than Ponte's record and was ex-plained by Ferlita as possibly the result of his transferring some of hiswork into the common stock during the night, which he had done oncertain occasions during a slack period.Holton's claim, however, wasfor almost twice as much production as that listed on Ponte's records.Ponte called in Holton and, when the latter had no explanation for thediscrepancy, accused him of falsifying records and discharged him onJanuary 5,1960.The Trial Examiner found that the production check was "ficti-tious, poorly conceived, and poorly reported," and thatHolton wasdischarged because of his union activitiesand becausehe gave testi-mony under the Act.We disagree with the Trial Examiner and findthat the uncontradicted witness and exhibits of the Respondent estab-lish the accuracy and reliability of the production check, and indicatethatHolton submitted excessive production reports in an effort toobtain payment for work which he did not perform.We are per-suaded that Holton was discharged for falsifying records.Further-more, the record does not support the TrialExaminer's inference thatthe production check wasused as a pretextto discharge Holton.Accordingly,we shall dismissthe complaintinsofar as it allegesRespondent violated Section 8(a) (3) and (4) of the Act in discharg-ing Holton.2.We agree with the Trial Examiner that, Respondent violatedSection 8(a) (1) of the Act by Foreman Capaz's interrogation of Fer-lita on January 6, 1960, as to the Union's position after the dischargeof Holton.We also agree with the Trial Examiner thatRespondentviolated Section 8 (a) (1) of the Actby Plant Manager Ponte's inter-rogation of Holton on November 11, 1959,as to his union membership.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, SoutheasternGalvanizing Corporation and Florida Wholesale Fence, Incorporated,Mango, Florida, its officers, agents, successors, and assigns, shall : 126DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating its employees concerning their union affiliationor activities in a manner constituting interference, restraint or coer-cion in violation of Section 8(a) (1) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist United Steelworkers of America, AFL-CIO,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activitiesfor purposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its principal offices and places of business at FalkenburgRoad and Florida State Road Number 574, Mango, county of Hills-borough, State of Florida, the notice attached hereto marked "Ap-pendix." 4Copies of said notice, to be furnished by the RegionalDirector for the Twelfth Region, shall, after being duly signed bythe Respondent's representatives, be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT Is YURTIIER ORDERED that the complaint be and it is hereby dis-missed insofar as it alleges that the Respondent violated Section8(a) (3) and (4) of the Act by discharging William E. Holton be-cause of his union activities and because he gave testimony under theAct.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliation or activities in a manner constituting interference, re-straint, or coercion in violation of Section 8(a) (1) of the Act. SOUTHEASTERN GALVANIZING CORPORATION, ETC.127WE WILL NOT in any like or relatedmannerinterfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form, join, or assist United Steelworkersof America, AFL-CIO, or any other labor organization, to bar-gaincollectively through representatives of their choosing, toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany and all such activities.All our employees are free to become orremain orto refrain frombecoming or remaining members of United Steelworkers of America,AFL-CIO, or any other labor organization.SOUTHEASTERN GALVANIZING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)FLORIDA WHOLESALE FENCE, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,hereinafter called the Act.Upon a charge filed on January.6, 1960,by UnitedSteelworkers of America,AFL-CIO,and a first amended charge filed by the same Union on February 10, 1960,theGeneral Counsel of the National Labor Relations Board,on behalf of theBoard,by the Regional Director for the Twelfth Region,on February 12, 1960,caused a complaint and notice of hearing against Southeastern Galvanizing Corpora-tion and FloridaWholesale Fence,Incorporated,herein sometimes called theRespondent,to be issued.The original complaint filed herein sets forth that since on or about November 1,1959,and continuing to the date of the issuance of the complaint,the Respondent(meaning Southeastern Galvanizing Corporation and FloridaWholesale Fence,Incorporated,as an integrated enterprise),has interferedwith, restrained, andcoerced,and is interferingwith,restraining,and coercing,itsemployees in theexercise of rights guaranteed by Section 7 of the Act by engaging in the followingactivities:On or about November 11, 1959,and on other dates during the months ofDecember 1959 and January and February 1960, the Respondent by certain of itsofficers and agents interrogated employees concerning their membership in, activitieson behalf of, and their sympathy for the Union; on or about December 23, theRespondent by its officer and agent,Leon Ponte,threatened to discharge an em-ployee because of his membership in, activities on behalf of, and sympathy for theUnion; the Respondent by its officers and agents did on or about January 7, 1960,terminate the employment of William E.Holton, an employee, and since the dateof such discharge has failed and refused to reemploy Holton in his former or sub-stantially equivalent position.The original complaint further asserts that theRespondent discharged and has failed to reemploy Holton because of the fact thathe joined or assisted the Union or engaged in other concerted activity for the purposeof collective bargaining or other mutual aid or protection.It is said in the com- 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint that for these reasons the Respondent discriminated and is discriminating inregard to the hire and tenure or terms and conditions of employment of Holton,thereby discouraging membership in the Union,and that the Respondent"did engagein and is now engaging in, unfair labor practices within the meaning of Section8(a)(3) and Section 2(6) and(7) of the Act."The Respondent filed timely answer to the original complaint.Thereafter counselfor the Respondent filed a motion to dismiss, a motion to strike, and a motion formore definite statement and bill of particulars,and counsel for the General Counselmoved to make the answer of the Respondent and the defenses set up therein moredefinite and certain.These motions were disposed of by Trial Examiner Wheatleyon March 2, 1960, before the opening of the hearing before this Trial Examiner. Iconsider the bill of particulars and more definite statement of Respondent's answerfurnished in accordance with the order of Trial Examiner Wheatley as a part of thepleadings herein.At the hearing, this Trial Examiner allowed an amendment to the complaint toinclude allegations of contravention of Section 8(a) (4) of the Act to the followingeffect:Respondent did discharge and failed and refused,and continues to fail andrefuse to re-employ William F. Holton,because saidWilliam F. Holton gavetestimony underthe Act.By the act described above Respondent did engagein and is engaging in unfair labor practices within the meaning of Section8(a)(4) and Section 2(6) and (7) of the Act.Counsel for the Respondent objected to the allowance of this amendment to thecomplaint.I assured him, should it appear that he needed time to prepare a defensein connection with the new allegations to the complaint made at hearing,he wouldbe granted adequate time and opportunity so to prepare.Afterhearing the case, andupon consideration of the record,Iconsider the amendment not to change in ma-terial respect the factual situation confronting the Respondent at the inception of thehearing.'This case came on to be heard before Arthur E.Reyman,the duly designatedTrial Examiner, on April 18, 1960, and was concluded on the following day.Atthe hearing each party was afforded an opportunity to call and examine witnesses,to cross-examine,and to present testimony in support of its contentions.After the close of hearing the Respondent filed a motion to dismiss the complainton stated grounds,which has been considered and is disposed of by the findings offact and conclusions set forth below.Upon the record in whole part,and observation of the witnesses,and considera-tion of proposed findings and the brief of the General Counsel filed herein, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT SOUTHEASTERN GALVANIZING CORPORATION ANDFLORIDA WHOLESALE FENCE, INCORPORATEDSoutheastern Galvanizing Corporation and FloridaWholesale Fence, Incorpo-rated, are and have been at all times material hereto, corporations duly organizedand existing by virtue of the laws of the State of Florida.Southeastern Galvanizing Corporation and FloridaWholesale Fence, Incorpo-rated, are and, at all times material hereto, have been affiliated businesses with com-mon officers,ownership,directors,and operators,and constitute a single integratedbusiness enterprise.The directors and operators formulate and administer a com-mon labor policy for these Companies affecting the employees of said Companies;Southeastern Galvanizing Corporation and Florida Wholesale Fence, Incorporated,are and, at all times material herein, have been a single integrated enterprise en-gaged in the business of manufacture,sale, and distribution of galvanized wire fenceand related products,with principal offices and places of business at FalkenburgRoad and Florida State Road Number 574, Mango,county of Hillsborough, Stateof Florida.These corporations constitute a single employer within the meaning ofSection 2(1) of the ActDuring the year ending December 31, 1959, the Respondent (the two above-mentioned corporations)in the course and conduct of business operations,purchasedand received from points outside the State of Florida,coilwire and other goods andmaterials valued in excess of $50,000.During the same year,Respondent in theiNLRB Rules and Regulations,Series 8;N L R B. v Fant Milling Company,360 U S.301, reversing 258 F.2d 851 (CA. 5). SOUTHEASTERN GALVANIZING CORPORATION,ETC.129course and conduct of business operations,manufactured,sold, and distributedgoods and products valued in excess of $50,000, which goods and products wereshipped in interstate commerce to points outside the State of Florida.Respondent is now and has been, at all times material hereto, engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO, isand has been,at all times mate-rial hereto,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe record herein shows that Southeastern and Florida Wholesale constitute asingle employer within the meaning of Section 2(1) and(2) of the Act. TheseCompanies are located in the same building, at the same address,and are partiallyseparated by a partition,they have the same corporate officers; they utilize the sameclerical staff and bookkeeper;they have the same holiday and vacation plan; andboth have the same general manager and plant manager.Although corporate en-tities, itwould appear that they constitute a single employer for the purposes andwithin the meaning of Section 2(2).At the hearing,Southeastern and FloridaWholesale refused to concede jurisdiction over their joint operations,or its jointoperation,and put the General Counsel to proof with respect to the jurisdiction ofthe Board.Prior to the hearing herein, on November 9, 1959, United Steelworkers of Amer-ica,AFL-CIO,hereinafter sometimes called the Union,filed a representation peti-tion describing as an appropriate bargaining unit all production and maintenanceemployees;thereafter,on that petition a hearing was held on December 7, 1959(Case No. 12-RC-770,127 NLRB 415.) On the question of jurisdiction the Re-spondent refused to honor a subpena duly issued calling for the attendance of thepresident of each corporation(the Respondent herein)and the production of booksand records with regard to interstate commerce information.At the hearing, theTrial Examiner was asked to take official notice of the proceedings in Case No.12-RC-770, and,as required,has so done.Prior to the opening of the hearing herein, the Respondent again was served witha subpoena duces tecumasking for the production of information to show the inter-state activities of the Respondent to determine whether or not the Board would as-sume jurisdiction.The information called for by the supena was not furnished.Counsel for the General Counsel served a notice prior to hearing of the GeneralCounsel's intent on to establish jurisdiction with secondary evidence,in the eventthesubpoena duces tecumwas not complied with by Respondent.The GeneralCounsel depended uponTropicana Products,Inc.,122 NLRB 121.2A. The discharge of William HoltonThe General Counsel contends that Holton was discharged because of his effortsin support of union activity in violation of Section 8 (a) (1) and(3) of the Act, andsays further that a cause of his discharge was because he gave testimony under theAct in the prior representation proceeding mentioned above, such reason constitut-ing a violation of Section 8(a) (4)The Respondent says that Holton was discharged*because he falsified his produc-tion record.William Holton had been employed as a wire weaver by Florida Wholesale forapproximately 31/2 years up until the time of his discharge on January 6, 1960. Sofar as the record shows, he was a good worker, instructed new operators on wiremachines,and generally was highly regarded as an employee.Early in November1959, Holton signed a union authorization card and almost immediately the Unionfiled a representation petition on November 9, 1959.Holton was questioned by2SeeSoutheastern Galvanizing CorporationcCFloridaWholesale Fence, Incorporated,Case No.12-RC-770, 127 NLRB 415 I am convinced that in the face of the refusal ofthe Respondent to furnish any financial data whatsoever in response to the subpenaissued by the General Counsel,that the General Counsel has effectively demonstrated,that the standard of jurisdiction in this industry and with respect to this employer hasbeen fully shown according to the announcement of the National Labor Relations Boardconcerning changes in the exercise of jurisdiction made October 2,1958The testimonyof the plant manager alone here shows sufficient statutory jurisdiction of the BoardSeealsoPlant City Welding and Tank Company,118 NLRB 2805 9 7 2 5 4-61-v of 130--10 130DECISIONSOF NATIONALLABOR RELATIONS BOARDLeon Ponte, plant manager of Southeastern and Florida Wholesale, as to whetherhe had signed a union card.Holton said that he had, that the conversation tookplace in the presence of John Meyer, a supervisor.3On November 11 Holton called at the office of James Mellon, president of FloridaWholesale and Southeastern, to pick up his paycheck.At this time the activitiesof Holton in union affairs were discussed.The testimony given by Mellon andHolton is not too far apart: It appears that Holton told Mellon that he was not toomuch in favor of union activities because of his previous experience as a unionmember when he was an employee of American Can Company.Mellon apparentlyfelt at that time that Holton was opposed to the Steelworkers' organization campaign.During that week Ponte and Mellon called a meeting of employees, at which adiscussion ensued concerning the possibilities of employment or employment con-ditions if the Union were to be accepted by the employees as bargaining representa-tive.The Respondent through Mr. Mellon, pointed out to the employees then pres-ent the disadvantages which might ensue should the Union "come in."In .the representation proceeding, conducted on December 7, 1959, before a hear-ing officer of the Board, Holton testified on behalf of the UnionHis testimonyin that case went mainly to the question of commerce in connection with the juris-diction of the Board over the Companies.Two days after Ponte had talked to Holton and the latter had admitted that hehad signed a union authorization card, Holton gave the apparent impression to Mel-lon intheir conversation (above mentioned) that he was opposed to the Union be-cause of prior experience as a member of the Union when he was an employee ofAmerican Can Company. If Holton did not use these direct words in this con-versation,Mellon apparently accepted his statement as implicitas statinghis opposi-tion to the Union at Southeastern Galvanizing.After the election Mellon is said to have remarked to Holton, "Boy you sure hatethe damn Steelworkers Union, don't you?"; and the General Counsel tends that afterthattime,when Mellon realized that Holton was no longer a companyman, Mellonwas not pleased.Two things stand out clearly in the record: first, that Holton had been regardedas a valuable 'employee, until his union activities` became-known; and second,'thatafter his testimony on behalf of the Unionhe wasdischarged about 1 month later,on pretext,as mentionedbelow.4B. Activities subsequent to the discharge of HoltonGarth R. Meade, a wire weaver employed by Florida Wholesale Fence, testifiedthat his immediate supervisor, Manuel Capaz, about 3 o'clock in the afternoon afterthe discharge of Holton, told him that Holton had been discharged because he hadclaimed more production of wire than he actually produced.A week prior thereto,Capaz had asked Meade if he was sure he had not claimed more wire than he hadmade that week because "he was pretty sure there was going to be a shortage thatweek," to which Meade replied "as nearly as he could count it" he had put down thecorrect amount of wire he had made. Further, according to Meade, Capaz told himthat he and Ponte thought there was going to be a shortage of wire and that he wasled to believe that there was going to be "quite a large shortage of wire at that time."Meade, testified' further cohcerning,a meeting held 1 or 2 days after'the dischargeof Holton in an office of the Respondent, about 3 or 3:30 in the afternoon, at whichall the wire weavers were present and also one of the truckdrivers.Mellon wasthere as was Ponte.Mellon remarked to the group concerning the discharge ofs Ponte and Meyer, witnesses herein, denied having any such conversation. I creditthe testimony of Holton against the testimony of either Ponte or Meyer* James F Mellon, president of Southeastern Galvanizing and Florida Wholesale Fence,had been subpenaed to appear in this case by the General Conneel and asked to producecertain books and records.Thesubpoena duces tecvmwas not honoredAt the hearinghere President Mellon was called only for the purposes of refuting testimony given byHolton during the week of November 11 or 12; Holton testified that during the course ofthat conversation except for the fact that Holton told him he was opposed to the Steel-workers Union, that there was no mention of Holton having signed a union card or beingengaged in union activitiesPrincipally because of the fact that Holton's memory wasprecise with regard to the general tenor of his conversation with Mellon at this particulartime, that Mellon could not recall having discussed whether Holton signed a union card,or whether he had asked whether Holton was a member of the Union, or whether anyonehad ei=er told him that Holton was a member of the Union, I give more weight and creditto the testimony of Holton. SOUTHEASTERNGALVANIZING CORPORATION, ETC.131Holton that he "hated to have to discharge Mr. Holton" because he had been withthe Company a long time, and he felt the longer an employee stayed with theCompany the more valuable he-should be to the Company, and "he wanted to saythat he had previously put Mr. Holton on the night shift and warned him that hewould have to do better, that if he didn't he would be discharged, and apparentlyhe didn't come up to his expectations, what he thought he should do for the Com-pany, and he was forced to discharge him."According to Meade, no mention wasthen made of Holton's prior production record.Thomas J. Ferlita, a wire weaver employed by Florida Wholesale Fence, testifiedthat he had overheard a conversation, on the day of the representation hearing,between Mellon and Holton in which Mellon had asked Holton "why did he do thisto us?" andthat Holtonreplied by saying that he heard that he was going to be fired, made supervisorand- if he didn't accept it he was going to be fired, and if he did accept it hewas goingto be fired.And Mr. Mellon replied, "well, who is going to fire you,me?"He went on to ask Bill Holton, "didn't I do you any favors before?I sold you my car and I didn't charge you any interest, I have loaned all theboys over here money withoutchargingany interest."And he turned toGarth Meade and asked him if he was afraid that he was going to be fired, andGarth Meade replied, he said, "I don't care whether you fire me or not."AndMr. Mellon then turned away and walked off.Ferlita testified regarding a conversation with Capaz the day after the discharge ofHolton in which he said that Capaz had asked him how he thought the Union stoodnow and that he replied that with Holton gone he did not think there was much ofa chance of the Union coming in; that Capaz then said, "Well, that's the way wehave it figured."Ferlita testified to several conversations with Capaz, one at thehome of the latter about November 14 or 15. Ferlita had telephoned to Capaz toreportin onsick leave, and Capaz mentioned to him that Mellon had made a talkto the employees that day and he would like to have Ferlita know what he (Mellon)had said.That evening, Ferlita called at the house of Capaz and read the letterthatMellon and Ponte had read during the meeting.According, to FerlitaCapaztold him that they had read that in the meeting and he also went on to explainhow the Company felt about the Union-"that they didn't want a union in thererepresenting them, or rather the Company."As nearly as Ferlita could recall, he,said that Capaz told him that "if everything was forgotten about now, nobody wouldhave to worry about their job, but if it went on, well then,no tellingwhat wouldhappen." aAngel Alfonso, called by the Respondent, confirmedalmost in its en-tirety the testimony of Ferlita regarding his conversation with Capaz.He saidthat Ferlita said he was worried about his job and that he and Capaz were talkingto Ferlita and told him he had nothing to worry about as long as he did his job-right and made good production he had nothing to be worried about; that Capaz-toldFerlita later the reason why Holton had been discharged was because he hadput more wire in his production records than he had made; that in that conversationCapaz had asked Ferlita how he thought the Union was doing "or something toThat effect" and that Ferlita had answered in effect that with Holton gone he didnotthink they (the Union) "have got much of a chance to get in" and that Capazanswered by saying "Well, that's the way we figured it."According to the testimony of witnesses called on behalf of the Respondent, onDecember 14, 1959, management began to suspect that there was a shortage inproductionBeginningon that day certain production records were kept forDecember 14, 15, 16, 18, and 19, and a chart, in evidencehere,prepared on thebasis of reports made to Ponte, covered the period December 28, 1959, throughJanuary 2, 1960.These reports covered the production of wire fence operators onboth the day and night shifts.John Meyer, a supervisor employed by Southeastern Galvanizing, testified thatin the preparation of the chart covering production for the dates above mentioned,he counted the wire in what is called the common stock area and the daily pro-6At the hearing I excluded an offer by the General Counsel (marked General Counsel'sExhibit No 7 for identification) in evidence because at the time I felt that the commentcontained therein purportedly made by James F Mellon, general manager, to the meetingof "einpioyees of Reeve§ Fences, Inc " (which the Respondent says should have beenmade a party hereto), was not material.Upon review of the whole record, I reverse rnvruling made at hearing and admit General Counsel's Exhibit No 7 for identification inevidenceAt the time of the offer, I was not aware of the fact of the conversations inconnection with this document, particularly the one testified to by Ferlita as havingoccurred at the home of Capaz 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction of operators; that "Each morning when I would come out I would go backto the common stock area and count each roll from each pile, the differentsizes."After havingmade the notations on production figures as shown by the rolls ofgalvanized wire in the common stockarea accordingto footand gauge,he wouldnote those figures andpresentthem to Ponte who compiled his production chartfrom these figures presented to him.This method, never theretofore adopted on a check of production records of anyof the wire weavers or any other employee, was explained by Edgar McClamma,who was in charge of galvanizing materials or wire for Southeastern Galvanizing.Counsel for the Respondent at the hearing introduced evidence, oral and visual,to show the layout of the operation in physical aspect.He also introduced testi-mony to show that,upon suspicion of falsificationof production records by indi-viduals, a shortage was established according to current records, and therefore, onor about December 14, 1959, these counts of production were arranged to checkagainst stock before production, stock in the common stockroom, and manufacturedmaterials sent to be galvanized. I have examined each exhibit quite carefully, andhave concluded that the method of checking stock was instituted by the Employeras a rather devious method of proving violation of counting or production by em-ployees and impliedly by supervisors, although it must be said that the Respondenthas not charged any of his supervisors with derelictionin count.Respondent first became suspicious that production reports were inaccurate theweek following the representation hearing at which Holton appeared as a witness.Alfonso, McClamma, and Meade on the day shift apparently were exonerated fromany miscount which left only Holton and Ferlita on the night shift as potentialsuspects.Each employee had a so-called "productionarea" inrelation to where he put hismanufactured material from the machine on which he was working, and there wasa common pile which seems to have been a pile of manufactured materials readyto go into galvanizing.Ferlita, a credible witness, testified that it was commonpractice for him to move some of the wire. It is entirely possible and logical thatone of these men or each of them moved wire to the so-called common pile duringthe week of December 14 and possibly thereafter. It appears clear that any countmade of night production would by the very nature of the operation prove inaccurate.In order to avoid the double handling of wire after leaving the machine. produc-tion normally was moved from the productionareasdirectlyto the galvanizingprocess.Wire would be removedfrom the common pilewhen there was not suffi-cient wire in the production area.On December 28, a total of 414 rowswere gal-vanized that day and on the same day 190 rolls were produced by thewire weavers.That was the only day during that weekthat the galvanizing operation was con-ducted.Some of the wire was moved directly to the galvanizing side from theproduction area.Thus, the man counting the number of rolls moved directlyfrom the galvanizing side of the building (Capaz) had the added duty to keep acareful account of the number of rolls moving directly from the production areato the galvanizing side of the building so that he did not only have to count therolls but also had to be sure which operators had produced the manufactured prod-uct.An analysis of the records produced at the hearing in regard to the work ofthe various wire weavers, according to "count," McClamma produceda total of 248rolls,Meade produced a total of 144 rolls, Ferlita produced a total of 129 rolls,Alfonso produceda totalof 126 rolls, Capaz(a supervisor)produceda total of90 rolls, and'folton,ad-experiencedwire weaver, Ferlita's instructor,and gener-ally depended upon by the manufacturer for production, produced only 57 rolls.Holton claimed he produced a total of 103 rolls while instructing and doing otherwork within the shop.A curious situation in connection with the counting of productionof the menarose through the operation of the varied method itself.Na physical count of thewire daily was made with respect to any operator It was explained by the Respond-ent that by saying the weekly report allowed themen to averageout their totalday's work to avoid "downtime." 6On this system of production record keeping,initiatedat thetime it was, I cannotbelieve that it has been proven that Holtonwas submitting falsereports with respectto his ownproduction.6 "Downtime"was explained as being under-average time in respect to production whichcould be made up by either prior or subsequent daily production by the individual. On thebasis of the record,the Respondent would claim that It was more important to avoidpaying a standard rate of hourly pay in downtime than to avoid the submission of aninaccurate daily record of production. SOUTHEASTERN GALVANIZING CORPORATION, ETC.133First of all,the Respondent had not adopted the method of check described byPonte and Meyer until after it had been discovered that Holton was a union sympa-thizer.Ponte said in effect that he invented this scheme of record checking withoutany consultation with higher authority;that he simply thought that someone wasstealing from the Company and, without notifying a superior,he undertook to sethis scheme in motion.Thisis unbelievable.Finally, the president of Respondent,on the basis of clear, uncontradicted testi-mony herein, advised others of his employees that Holton had been discharged forloafing.I have no difficulty in supporting the contention of the General Counsel that theobvious animosity toward Holton because of his union affiliation,the timing ofHolton's discharge,the conflicting reasons given for the discharge,and the obviouspretext of a "production check" establishes that Respondent was illegally motivatedin the discharge of Holton and that the General Counsel has established by thepreponderance of the evidence herein that a violation of Section 8(a)(3), (4), and(1) of the Act has been and is being engaged in by the Respondent.C. Finalrulingsand concluding findings1.Final rulingsThe sudden turn of feeling against Holton by officials of Respondent when itbecame known of his support of the Union, together with the close interest displayedby agents of the Respondentin union organizational activities,leads me to find theallegations of the complaint herein well supported by fact.The defense tactics herein adopted do not impress me-they show obstruction byway of trial tactics and by formalmotion.1.Ihave before me at themoment a motionto dismiss the complaint, groundedon some(first) 11 grounds,all shamand frivolous,and long sincedisposed of bythe Board and the courts; (second) 2 grounds on the amendment to the complaintallowed at hearing, said by the Respondent to unduly and prejudicially to enlargethe complaint; and (third) 3 technical grounds to dismiss, based on the validityof the original charge and a claimed enlargement of the complaint.The motionto dismiss the complaint on the grounds stated, as those previously made at hearing,are hereby denied.Fant Milling Company v. N L.R.B.,360 US. 301, and casescited.11. 1 have before me a written motion made on behalf of the Respondent to amendthe answers and defenses to read: "The Respondents deny the allegations of para-graph 9(a)."That motion as made at hearing was granted. If necessary now, itis grantedIII. I have before me now another written motion filed on behalf of Respondent,after close of hearing, to strike the complaint (as amended, I assume) and the billof particularsThis motion says, first, that the General Counsel "failed to establishthe proper identity of the Respondent in the Reeves Fence, Inc., is not namedas a party herein, although said corporation was named in the Decision and Orderof the Board in Case No. 12-RC-770." This is not a representation case-I shallnot assume to tell the General Counsel what should be included in a complaint.This ground of motion should have beenlong sinceasserted pursuant to properrule.Grounds 2, 3, 4, 5, 6, 7, 8, and 9 set forth in this motion to strike, areuntimely, have been timely presented heretofore, and have been passed upon athearing and prior to hearing.There, the motion is denied in its entirety.2.Concluding findingsWere there something here to indict Holton for poor work, or disloyalty to hisemployer (except for his union activity), it might be possible to find that there wassome color to the claim of the Employer that it has reasonable cause to believeHolton falsified his (or other employees') production records.The counting ofproduction by wire weavers, at the time, turns out to be fictitious, poorly conceived,and poorly reported. I find that Holton was interrogated by Ponte, and Ferlita byCapaz, concerning their interest in or activities on behalf of the Union, in violationof Section 8 (a) (1) of the Act.I find Holton was discriminated against by reason of his interest in and activitieson behalf of the Union.Motive on the part of the employer, as to his discharge,can be found on the basis of the facts herein found.While motive is often a helpful factor in the determination of state of mind orintent, and especially so where the issue is whether one is guilty of an unfair laborpractice, it is permissible to find motive as a result of inference "where the encour- 134DECISIONSOF NATIONALLABOR RELATIONS BOARDagement or discouragement can be reasonably inferred from the nature of the dis-crimination."(The Radio Officers' Union etc. (A. H. Bull Steamship Company) v.N.L.R.B.,347 U.S. 17, 51, 55-56; seeN.L.R.B. v. Business Machine Board,228F. 2d 553, 561 (CA. 2) (concurringopinion);see alsoN.L.R.B. v. InsuranceAgents' International Union, AFL-CIO (Prudential Ins. Co.),361 U.S. 477, 503-506(concurring opinion);Universal Camera Corporation v. N.L.R.B.,340 U S. 474, 477-491 ) If then it may reasonably be inferred from the alleged discriminatory practicein this proceeding that a reasonable expected result would be either encouragementor discouragement of union membership, motive, and intent may likewise be in-ferred."This recognition that specific proof of intent is unnecessary where.conduct inherently encourages or discourages union membership is but an applica-tion of the common-law rule thata man isheld to intend the foreseeable conse-quences of his conduct . . . [and] protestation that he did not intend to encourageor discourage must be unavailing where a consequence of his action was such en-couragement or discouragement."(Radio Officers' Union etc. v. N.L.R.B., supra,347 U.S. at 45.)I find that Respondent discharged William Holton on January 6, 1960, because ofhis activities on behalf of the Union and because he gave testimony at a hearingbefore anagentof the National Labor Relations Board, thereby violating Section8(a) (1), (3), and (4) of the Act. This caseis inline withWalton ManufacturingCompany,125 NLRB 485. In theWaltoncase, as pointed out by the Board, thedischarge was also in violation of Section 8(a)(3), for it is quite clear that a dis-charge for testifying on behalf of a union in a Board proceeding "operates to dis-courage membership in the union."A discharge for testifying in behalf of a unionin a Board proceeding "operates to discourage membership in the Union."N.L.R.B.v.Lamar Creamery Company,246 F. 2d 8, 10 (C.A.5); Southern Bleachery andPrintWorks, Inc.,118 NLRB 299, enfd. F. 2d 235 (C.A.4);N.L.R.B. v. SandyHill Iron & Brass Works,165 F. 2d 660, 661 (C.A. 2), enfg. 69 NLRB 355, 378.Moreover, when a discharge is evaluated in light of past activity of an employee onbehalf ofa union, it is clear that this union activity was the "underlying" cause fordischarge, and is in violation of Section 8(a) (4) and (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYFinding that the Respondent, Southeastern Galvanizing Corporation and FloridaWholesale Fence, Incorporated,as anintegrated enterprise, discharged William Hol-ton on or about January 6, 1959, to discourage membership in the Union and becausehe had given testimony under the Act, I shall recommend that the Respondent above-named cease and desist from such conduct and take certain affirmative action de-signed to effectuate the policy of the Act. I shall recommend that Respondentrestore all employment rights and privileges formerly enjoyed by William Holtonand make him whole for any loss of pay suffered by reason of discrimination againsthim by the payment of a sum of money equal to the amount he normally would haveearned as wages from the date of his discharge to the date on which he could bereturned to work at Respondent's plant in Tampa, Florida, less his net earnings, to becomputed on a quarterly basis in themanner setforth in F. W.Woolworth Com-pany,90 NLRB 289, andN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344. SeeCrossett Lumber Company,8 NLRB 497-498. Earnings in oneparticular quarter shall have no effect upon the backpay liability for any such otherperiod.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Southeastern Galvanizing Corporation and Florida Wholesale Fence, Incorpo-rated, are and, at times material hereto, have been affiliated businesses with commonofficers, ownership, directors, and operators, and constitute a single integrated busi-ness enterprise and such enterprise is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. C. F. WILLIAMS LUMBER CO. AND WINDSOR CORP.1352.United Steelworkersof America, AFL-CIO,is and has been,at all times ma-terial hereto,a labororganizationwithin themeaning of Section2(5) of the Act.3.By discharging and otherwise discriminating in regard to the hire or tenure ofemployment of William Holton to discourage membership in the Union and becausehe has given testimony under theAct, therebyinterferingwith,restraining and,coercing employees in the exerciseof the rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and(4) of the Act.4.By interrogating and otherwise interfering with the activities of other of itsemployees,the Employer,the Respondent herein,has interferedwith,coerced, andrestrained other employees in the exercise of their rights guaranteed by Section 7 ofthe Act,in violation of Section 8 (a)( I) of the Act.5.The aforesaid unfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]C.F.Williams Lumber Company and Windsor Corporation'andChattahoocheeValleyDistrict Council,United Brother-hood of Carpenters and Joiners of America,AFL-CIO,PetitionerC. F. Williams Lumber Company,PetitionerandMillmen's Local2768,UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.Cases Nos. 10-RC-4771 and 10-RM-298.February 10, 1961DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJames P. Swann, Jr., hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds:1.C. F. Williams Lumber Company, hereinafter called the Em-ployer, is engaged in commerce within the meaning of the Act.2.Chattahoochee Valley District Council, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, herein called the Pe-titioner, claims to represent certain employees of the Employer.3.Millmen's Local 2768 was certified in March 1959 as bargainingagent for a production and maintenance unit covering the mill andyard employees of the Employer and, between June 1959 and June1The names of the parties in the caption appear as amended at the hearing.130 NLRB No. 13.